DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of cores, the plurality of reflectors disposed in the plurality of accommodating spaces of the plurality of cores, the top plate, the bottom plate, and the side plates correspondingly form a plurality of reflecting modules, and the plurality of reflecting modules are stacked to form the reflecting assembly surrounding the moderator claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of cores, the plurality of shieldings disposed in the plurality of cores, the top plate, the bottom plate, and the side plates correspondingly form a plurality of shielding modules, and the plurality of shielding modules are stacked to form the shielding assembly claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 7, “a” after “includes” should be deleted.
Appropriate correction is required.
An amended abstract was submitted on 08 December 2021.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A neutron capture therapy system, comprising: 
an accelerator configured to generate a charged particle beam; 
an irradiation by the charged particle beam; and
a beam shaping assembly configured to shape the neutron beam, wherein the beam shaping assembly comprises a moderator configured to moderate the neutron beam (“a neutron generator configured to generate a neutron beam”) generated by the neutron generator to a preset energy spectrum and a reflecting assembly surrounding the moderator; 
wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of the neutron beam in the preset energy spectrum and a supporting member configured to hold the plurality of reflectors.
Appropriate correction is required.
Claims 2-7 are objected to because of the following informalities: 
Claim 2 should be amended as follows:
2. (Proposed Amendments) The neutron capture therapy system according to claim 1, wherein the reflecting assembly further comprises a plurality of cells correspondingly forming a plurality of cores, each of the plurality of cells forms one of the plurality of cores, the plurality of cores have a plurality of accommodating spaces, each of the plurality of cores has a corresponding accommodating space of the plurality of accommodating spaces, , and the plurality of cores are connected to form the supporting member.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The neutron capture therapy system according to claim 2, wherein the supporting member is integrally formed, and the plurality of reflectors comprise a material disposed in the plurality of accommodating spaces of the plurality of cores. (Alternative language is suggested to replace Product-by-Process language. See Product-by-Process Claims in MPEP § 2113 for more information)
Appropriate correction is required.
Claims 5-7 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The neutron capture therapy system according to claim 4, wherein comprise a low activity with neutrons, and a proportion of a total volume of .
Appropriate correction is required.
Claims 8-15 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) A neutron capture therapy system, comprising: 
a beam shaping assembly configured to shape a neutron beam having neutrons, wherein the beam shaping assembly comprises a moderator configured to neutron beam (claim 1) to a preset energy spectrum, a reflecting assembly surrounding the moderator, and a shielding assembly surrounding the reflecting assembly; 
wherein the shielding assembly comprises a supporting member configured to hold the reflecting assembly and a plurality of shieldings arranged in the supporting member.
Appropriate correction is required.
Claims 9-14 are objected to because of the following informalities:
Claim 9 should be amended as follows:
9. (Proposed Amendments) The neutron capture therapy system according to claim 8, wherein the shielding assembly further comprises a plurality of cells correspondingly forming a plurality of cores, each of the plurality of cells forms one of the plurality of cores, the plurality of cores have a plurality of accommodating spaces, each of the plurality of cores has a corresponding accommodating space of the plurality of accommodating spaces, the plurality of shieldings are correspondingly disposed in the plurality of accommodating spaces of the plurality of cores, and the plurality of cores are connected to form the supporting member.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein the supporting member is integrally formed, and the plurality of shieldings comprise a material disposed in the 
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein the reflecting assembly further includes a top plate, a bottom plate disposed opposite to the top plate, and side plates connecting [[the]] to the top plate and the bottom plate and surrounding the plurality of cores provided outside the supporting member, wherein the plurality of .
Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The neutron capture therapy system according to claim 9, wherein comprise comprise .
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The neutron capture therapy system according to claim 13, wherein a proportion of a total volume of .
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The neutron capture therapy system according to claim 8, wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of the neutron beam comprise .
Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities:
Claim 16 should be amended as follows:
16. (Proposed Amendments) A neutron capture therapy system, comprising: Page 7 of 14Serial No.: 16/798,644 Amdt. Dated December 8, 2021 Reply to Office Action of October 4, 2021 
a beam shaping assembly configured to shape a neutron beam having neutrons, wherein the beam shaping assembly comprises a moderator configured to moderate the neutron beam to a preset energy spectrum and a reflecting assembly surrounding the moderator; 
wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of the neutron beam in the preset energy spectrum and a plurality of cells configured to support the plurality of reflectors, the plurality of cells correspondingly form a plurality of cores, each of the plurality of cells forms one of the plurality of cores, each of the plurality of cores has an accommodating space configured to receive one of the plurality of reflectors or comprises a material (a passive limitation) configured to form a shielding, and the shielding is configured to shield the neutrons.
Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The neutron capture therapy system according to claim 16, wherein the plurality of cores are connected to form a supporting member, the reflecting assembly further includes a top plate, a bottom plate disposed opposite to the top plate, and side plates connecting to the top plate and the bottom plate and surrounding the plurality of cores provided outside the supporting member.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The neutron capture therapy system according to claim 17, wherein .
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The neutron capture therapy system according to claim 16, wherein the plurality of cores are connected to form a supporting member, the supporting memberPage 8 of 14Serial No.: 16/798,644 Amdt. Dated December 8, 2021Reply to Office Action of October 4, 2021is integrally formed, and comprises the material deposited in 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a limitation “wherein the plurality of cores, the plurality of reflectors disposed in the plurality of accommodating spaces of the plurality of cores, the top plate, the bottom plate, and the side plates correspondingly form a plurality of reflecting modules, and the plurality of reflecting modules are stacked to form the reflecting assembly surrounding the moderator” in lines 5-9, which renders the claim indefinite.  It is unclear how a top plate, a bottom, plate, and side plates can form a plurality of reflecting modules.  Figure 7 shows a reflecting module (229) that comprises a top plate (226), a bottom plate (227), and side plates (228).  A plurality of top plates and bottom plates are required to form a plurality of reflecting modules.
Claim 12 recites a limitation “wherein the plurality of cores, the plurality of shieldings disposed in the plurality of cores, the top plate, the bottom plate, and the side plates correspondingly form a plurality of shielding modules, and the plurality of shielding modules are stacked to form the shielding assembly” in lines 5-9, which renders the claim indefinite.  It is unclear how a top plate, a bottom, plate, and side plates can form a plurality of shielding modules.  Figure 4 shows a shielding module (49) that comprises a top plate (46), a bottom plate (47), and side plates (48).  A plurality of top plates and bottom plates are required to form a plurality of shielding modules.
Claim 16 recites a passive limitation “a material” in line 12, which renders the claim indefinite.  It is unclear whether the accommodating space comprises a material, since the accommodating space is only configured to receive a material.  The   See transitional phrases in MPEP § 2111.03 for form information.

Response to Amendment
Applicant’s amendments filed 08 December 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 2-7 have been fully considered.  The objections of claims 2-7 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 4-7 have been fully considered.  The objections of claims 4-7 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 6 and 7 have been fully considered.  The objections of claims 6 and 7 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 9-14 have been fully considered.  The objections of claims 9-14 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 10 have been fully considered.  The objection of claim 10 has been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 13 and 14 have been fully considered.  The objections of claims 13 and 14 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 16-20 have been fully considered.  The objections of claims 16-20 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 17 and 18 have been fully considered.  The objections of claims 17 and 18 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 4-7 and 12 have been fully considered.  The rejection of claims 4-7 and 12 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 08 December 2021 with respect to claims 2-7 and 9-14 have been fully considered.  The rejection of claims 2-7 and 9-14 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (U. S. Patent No. 11,224,766 B2) disclosed a neutron-capture therapy system comprising a particle-beam generating device and a target.
Liu et al. (U. S. Patent No. 9,974,979 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Yanch et al. (U. S. Patent No. 5,976,066 A) disclosed neutron-capture therapies.
Yoon et al. (U. S. Patent No. 5,903,622 A) disclosed an accelerator-based neutron source for a boron-neutron-capture therapy (BNCT) and a method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884